Cohalan, J.
Motion is denied. Petitioner seeks a peremptory order in the nature of mandamus to compel the City Clerk of the City of New York to permit him to personally inspect the marriage record index, without the payment of any fee, on the *890ground that such record is public in nature and to which he has the right of inspection within the meaning of section 19 of the Domestic Relations Law. He fails to state the purpose for which such inspection is desired and bases his claim solely on the first paragraph of section 19 of the Domestic Relations Law, which states, in substance, that the records of the City Clerk are public records. While it is true that such records are unquestionably public records and open to public inspection, yet by the very wording of the section relied upon the right to so inspect is not an unqualified or unlimited one, but is subject to the restriction that the examination of such records must be shown to be necessary or required for judicial or other proper purposes and the payment of the prescribed fee (see Domestic Relations Law, § 19; also Matter of Allen, 148 App. Div. 26, affd. 205 N. Y. 158; General Municipal Law, § 51; New York City Charter [1938], § 894). In addition to the foregoing, as the record discloses that the real motive for petitioner’s request is for the purpose of obtaining information to enable him to institute an action at law, it is fatally defective and must be rejected. (People ex rel. Scweller v. Prendergast, 89 Misc. 584.)